DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yorio et al. (US 2018/0087755 A1) in view of Wang et al. (US 2014/011733 A1).
Regarding claim 1, Yorio teaches a light fixture, comprising:
a plurality of light bars (190), wherein each light bar comprises:
a substrate having at least one bend extending along a longitudinal axis of the light bar from a first end to a second end (bend in heatsink ridges, Fig. 1); and
a plurality of light sources directly embedded on the substrate; a first rail connected to the first end of each of the plurality of light bars (210, 110); and
a second rail connected to the second end of each of the plurality of light bars (other end of 110).
Yorio lacks the bend in the printed circuit board that operates as a heat sink.
Wang teaches a printed circuit board in a light fixture having a bend extending along a longitudinal axis [0064], wherein at least one bend of the printed circuit board operates as a heat sink [0064].
Therefore it would have been obvious to one of ordinary skill to provide the circuit board as taught in Wang because it provides heat dissipation characteristics while saving a step of assembling a PCB and heat sink, saves material, improves assembling efficiency, and reduces working costs. Further, the structure allows for a reduction in internal architecture, allowing for more flexibility in design (Paragraph 0064 of Wang).
Regarding claim 2, Yorio teaches wherein the substrate comprises a metal core printed circuit board (210).
Regarding claim 3, Yorio teaches wherein the at least one bend is configured to direct heat generated by the plurality of light sources around a distal end of the at least one bend and above the light bar [0026] (heat sink).
Regarding claim 4, Yorio teaches wherein the at least one bend is configured to reflect light generated by the plurality of light sources to an area below the light bar (heat sink is above and behind light source – Fig. 3).
Regarding claim 5, Yorio teaches wherein the substrate further comprises: an upper surface, wherein the plurality of light sources is directly embedded on the upper surface (210); and two bends, each bend located on either side of the upper surface (multiple bends on heatsink along all sides of the surface – Fig. 3).
Regarding claim 6, Yorio teaches wherein the substrate further comprises a flat and planar surface positioned on a distal end of each of the two bends, wherein the upper surface and the flat and planar surface are positioned in parallel to each other at different vertical offsets (Fig. 3).
Regarding claim 7, Yorio teaches wherein the first rail is connected to the upper surface and the flat and planar surface of each light bar via coupling mechanisms (top right section of Fig. 3).
Regarding claim 8, Yorio teaches wherein the first rail and the second rail each comprise a hollow channel, wherein each of the plurality of light bars may slide along a length of the first rail and second rail via the hollow channel (elongated holes in 230 shown in top right of Fig. 3).
Regarding claim 9, Yorio teaches wherein the first rail further comprises electrical wiring that provides an electrical connection to each of the plurality of light bars (200, Fig. 3).
Regarding claim 10, Yorio teaches wherein the first rail and the second rail are orthogonal to the plurality of light bars (Fig. 3).
Regarding claim 11, Yorio teaches a first hinge that connects the first rail of the first light fixture to the first rail of the second light fixture; and a second hinge that connects the second rail of the first light fixture to the second rail of the second light fixture (Fig. 3).
Regarding claim 12, Yorio teaches a power supply that provides power to the first light fixture and the second light fixture (200).
Regarding claim 13, Yorio teaches wherein the power supply provides power to the light bars in the first light fixture and the second light fixture via electrical wiring in the first rail of the first light fixture and the first rail of the second light fixture [0025].
Regarding claim 14, Yorio teaches wherein in a use mode the first hinge and the second hinge are extended such that the first light fixture is positioned in a same plane as the second light fixture (Fig. 5).
Regarding claim 15, Yorio teaches wherein in a transportation mode the first hinge and the second hinge are folded such that the first light fixture is positioned adjacent and parallel to the second light fixture (Fig. 4).
Regarding claim 16, Yorio teaches wherein the first light fixture comprises a first number of light bars and the second light fixture comprises a second number of light bars different from the first number (Fig. 3).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Wang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876